The Supreme Court affirmed the decree of the Court below on Feb. 25, 1884, in the following opinion,
Per Curiam:
This contention relates to facts and figures. The master appears to have carefully considered the facts and examined ffhe figures, and has given the result of his labors. He was not bound to adopt implicitly the conclusion of the expert book-keeper. The master availed himself of all the aid thus furnished from the books, but he pursued his investigations still further. The Court dismissed all exceptions to the report .and confirmed it. Where the appellant alleges error, the burden rests upon him to show it. That he has failed to do, and we .do not discover any.
Decree affirmed and appeal dismissed at the costs of the appeliaut.